 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY R. TURNER,                                No. 2:13-cv-00454 WBS AC P
12                       Petitioner,
13           v.                                         ORDER
14    WILLIAM MUNIZ, Warden,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding with appointed counsel in this habeas corpus

18   action filed pursuant to 28 U.S.C. § 2254. This action, which proceeds on the Second Amended

19   Petition, ECF No. 54, has been effectively stayed since August 9, 2016, pending the California

20   Supreme Court’s ruling in People v. Turner, No. S232272. See ECF Nos. 75, 82, 83.

21          Petitioner’s counsel is directed to file and serve, within fourteen (14) days after the filing

22   date of this order, a statement informing the court of the status of petitioner’s California Supreme

23   Court case and the consequent status of the present case. Respondent is directed to file and serve

24   a response within seven (7) days after the filing of petitioner’s statement.

25          IT IS SO ORDERED.

26   DATED: August 20, 2019

27

28
